ex14-1.htm CODE OF ETHICS THE SECURUS CODE OF ETHICS 2009 CODE OF ETHICS Ethical behavior is an important part of how we do business at Securus. The Company’s reputation and integrity are its most valuable assets and are determined by the collective and individual actions of its directors, officers, associates, agents and representatives. Ethical behavior applies to each and every one of us and to every part of our business – whether internal or external relationships, competitive practices, legal compliance or financial integrity. This Code prescribes the minimum standards of conduct and business ethics expected of the Company’s directors, officers, associates, agents and representatives and is designed to assist us in avoiding situations which might reflect unfavorably upon the Company as well as upon ourselves. The Securus Code of Ethics applies to Securus Technologies and its subsidiaries, and to their directors, officers, associates, agents and representatives. An individual who undertakes to act in a manner that violates this Code should recognize that such actions place their service to Securus in jeopardy. Our Values Although we have high expectations of our Associates, set aggressive goals and hold ourselves accountable, we treat each other with fairness, respect and dignity.
